Title: To Thomas Jefferson from John Matthew Bulkeley, 8 June 1793
From: Bulkeley, John Matthew
To: Jefferson, Thomas


St. Petersburg, 8 June 1793. His partnership with Robert Hay expired on 31 Dec. 1792, since which, with the approval and advice of his father and brother, John Bulkeley & Son of Lisbon, and other friends, he has carried on business here himself under the name of John Matthew Bulkeley & Company. Having transacted considerable American business under former firms and gained much experience of the quality of goods best suiting that market, for which line principally he was encouraged to form his new establishment, he offers his services when any business is to be transacted here, promising attentive, honest, punctual service.
